Citation Nr: 1103159	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-29 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1974 to June 
1975.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision that, in pertinent 
part, denied service connection for PTSD and for hepatitis C.  
The Veteran timely appealed.

In November 2010, the Veteran testified during a video conference 
hearing before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
his representative when further action is required.


REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).



Acquired Psychiatric Disorder, to include PTSD

The Veteran contends that an acquired psychiatric disorder, to 
include PTSD, had its onset in service.  VA treatment records 
include an Axis I diagnosis of depressive disorder in August 
2006; complaint of panic attacks in September 2006; and 
assessments of questionable panic disorder and recovery from 
alcoholism in May 2008.  

There are no clinical findings or diagnoses of PTSD documented in 
the claims file.  In September 2008, the RO made a formal finding 
that there was a lack of information to verify the Veteran's 
claimed stressor.

The Veteran has claimed the following in-service stressful 
experience during his military service, which does not involve 
combat.  Specifically, he referenced personal problems involving 
a relationship with his former fiancé, and his subsequent abuse 
of alcohol and drugs.

In a personal statement submitted in September 2008, the Veteran 
indicated that his fiancé was pregnant prior to his enlistment; 
and that the Veteran joined the military to offer the best 
opportunities for each other and family.  When the Veteran 
returned home after basic training, he discovered that his fiancé 
obtained an abortion without consulting him.  The Veteran 
reported that he felt a great sense of betrayal-both in their 
religious beliefs and commitment to each other.  The couple 
worked through some of their difficulties, and made plans for 
setting up house in Germany.  The Veteran arrived in Germany in 
July 1974, and found appropriate housing.  He reportedly returned 
home in November 1974, with the intent of getting married; and 
discovered that his fiancé did not want to continue their 
relationship.  She had started a relationship with the Veteran's 
best friend from high school.  The Veteran reported that he felt 
devastated from this news.

The Veteran reportedly internalized his anger and began having 
extreme anxiety.  He indicated that his relationship with God had 
changed, and he began having dreams about a child that was 
destroyed out of [selfishness].  The Veteran reportedly felt 
guilty about what he could have done to prevent it from 
happening.  

The Veteran also indicated that when he returned to Germany, he 
began drinking in excess drown out his sorrow.  He reportedly had 
many thoughts of suicide, and began experimenting from drugs.  He 
reportedly did not trust anyone.  The Veteran reported having two 
complete mental health breakdowns in August and October 2006, and 
that he was hospitalized on both occasions for a total of four 
days each.  After his second hospitalization, the Veteran 
reportedly chose to be free from alcohol; and indicated that it 
was a daily struggle to deal with panic attacks.

In November 2010, the Veteran testified that he had no 
psychiatric treatment from 1975, until recently.  The Veteran's 
sister also indicated that the Veteran had been a devoted 
Christian prior to his military service.  She stated that, 
because the Veteran was not able to come home during boot camp 
and try to prevent the abortion of his unborn baby, he became 
very depressed, began drinking, drugging, and lost all faith in 
his God.

Under these circumstances, the RO or AMC should schedule the 
Veteran for a VA examination for purposes of determining whether 
the Veteran has a current psychiatric disability, to include 
PTSD, that either had its onset during service or is related to 
his active service-to specifically include in-service anxiety 
experienced by the Veteran following basic training and in 
November 1974, or other incident of active service as reported by 
the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2010).  

Hepatitis C

The Board notes that service treatment records contain no 
complaints, findings or diagnoses of hepatitis C.

The Veteran first tested positive for hepatitis C in March 2007.  
VA treatment records, dated in April 2007, identified the 
following risk factors for transmission of the virus:  
intervenous drug use, Vietnam-era Veteran, tattoos or body 
piercing. 

VA treatment records, dated in November 2007, reflect that the 
Veteran reported that he had back surgery in 1987, which was 
before surveillance for hepatitis C.  He also had a tattoo done 
in 2000.

In a personal statement submitted in September 2008, the Veteran 
indicated that his drinking in service began affecting his duty 
performance; and that he received company punishment through an 
Article 15.  A record of the Article 15 submitted by the Veteran 
in November 2010 reveals that the Veteran, without authority, 
failed "to go at the time prescribed to his appointed place of 
duty" in April 1975.  The Veteran reported that his company 
commander sent him to a drug rehabilitation program.  The Veteran 
attended for three months, but could not stop drinking.  The 
Veteran was then discharged from service for alcohol abuse.

The Veteran also reported that, after his military discharge, he 
became "a full-fledged drunk and pothead ... and began using 
intravenous drugs."  He was arrested in November 1975 for 
unlawful possession of drugs.  

The Veteran reportedly continued using drugs and alcohol until 
1982, when he met his wife.  He then stopped using drugs and 
controlled his drinking.  He stopped drinking alcohol in 2004.  
Hepatitis C treatment started between April and October 2007.
                                                                                                                                                                                                                                                                   
In November 2010, the Veteran testified that he had not received 
a hepatitis C questionnaire from the RO; and that the information 
was already in his VA medical records because an evaluation had 
been done for the Veteran to participate in the hepatitis C 
program.

The Veteran also testified that, during his military induction, 
several service-members were brought into a big room; and hernia 
and prostate checks were conducted.  The Veteran did not recall 
seeing the physician change gloves between 30 guys.  The Veteran 
was also concerned about some blood sprays, where people were 
getting injections, and wondered whether the virus had been 
transmitted that way.  

The Veteran also testified that a VA pamphlet stated the health 
risks for different wars; and that the two health risks stated 
for Vietnam Veterans were Agent Orange and hepatitis C.  The 
Board notes that the Veteran did not serve in the Republic of 
Vietnam.

The Veteran also testified that after his arrest in 1975, he was 
able to break his addiction to drugs.  He contended that none of 
his self-abuse, drugs or alcohol, took place until the problems 
evolved with his former fiancé during active service.

Under these circumstances, the Board finds that an examination is 
needed to obtain an informed medical opinion as to the likely 
etiology of the Veteran's current hepatitis C, to include whether 
the initial onset occurred during active service or if the 
disability is otherwise related to his active service or to a 
service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
identify all current disability underlying 
the Veteran's current nature and etiology 
of any psychiatric disability, including 
PTSD .  The claims file must be made 
available to the examiner for review.  All 
special studies or tests deemed necessary, 
to include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, should 
be accomplished.  The examiner is requested 
to determine:

For each diagnosed disability, the examiner 
should indicate whether it is at least as 
likely as not (50 percent probability or 
more) that it had its clinical onset in 
service-specifically to include the in-
service anxiety experienced by the Veteran 
following basic training and in November 
1974, as reported by the Veteran; or is 
otherwise related to active duty.  If other 
causes are more likely, those should be 
noted.

The examiner should reconcile any opinion 
with the service treatment records, post-
service treatment records, and the 
Veteran's testimony and lay statements.  
The examiner should provide a rationale for 
the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  Afford the Veteran a VA examination to 
identify all current disability underlying 
the Veteran's current complaints of 
hepatitis C and the likely etiology of the 
disease. The claims file must be made 
available to the examiner for review. 

The examiner should identify and consider 
each of the Veteran's risk factors for 
acquiring hepatitis C in service.  The 
examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or more) that hepatitis C had 
its clinical onset in service, or is 
otherwise related to active duty.

The examiner should reconcile any opinion 
with the service treatment records, post-
service treatment records, and the 
Veteran's testimony and lay statements.  
The examiner should provide a rationale for 
the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

3.  After ensuring that the requested 
actions are completed, the RO or AMC should 
re-adjudicate the claims on appeal.  If the 
benefits sought are not fully granted, the 
RO or AMC must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


